                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MARIE MCMILLEN SMITH                                                                   PLAINTIFF

v.                                Case No. 4:18-cv-00294-KGB

KROGER LIMITED PARTNERSHIP I
d/b/a KROGER FOOD STORES d/b/a
KROGER MARKET PLACE, et al.,                                                       DEFENDANTS

                                             ORDER

       Before the Court is a stipulation of dismissal with prejudice filed by plaintiff Marie

McMillen Smith and separate defendants Kroger Limited Partnership I, Jason Ortiz, and Kim

Beatty (Dkt. No. 16). Counsel for these parties have signed the stipulation (Id., at 2). Accordingly,

the stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal with prejudice (Dkt.

No. 16). As separate defendant South Central UFCW Union and Employer Health Fund has

already been dismissed from this action (Dkt. No. 13), this stipulation of dismissal disposes of all

claims in this action. The Court therefore dismisses with prejudice this action and finds that each

party shall bear their own fees and costs.

       So ordered this 16th day of August 2019.


                                                  _______________________________
                                                  Kristine G. Baker
                                                  United States District Judge
